DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1) Claim(s) 1-4, 7, 8, 10-13, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schobel et al. (US 4,552,679 cited in IDS).
	Schobel et al. teaches denture cleaning tablets having reduced chlorine odor (Abstract).  
	Schobel et al. teaches a specific embodiment of a hypochlorite denture cleanser 190g citric acid, 1450g sodium carbonate, 560g sodium dichloroisocyanurate and 285g sodium bicarbonate, 90g sodium sulfate, 60g EDTA, 240g sodium perborate, 4g magnesium stearate compressed into tablets (Table 1, col. 6).
	This embodiment is free of microcrystalline cellulose, as per claim 8, and water-soluble polymer, as per claim 10, and at least one effervescent acid, i.e. sodium acid pyrophosphate, as per claim 20.
chloride isocyanurate, i.e. 19.35% sodium dichloroisocyanurate, about 45% to about 90% of a carbonate base, i.e. 50% sodium carbonate, and about 0.01% to about 20% of at least one effervescent acid, i.e. 6.5% citric acid.
Since the prior art composition contains substantially the same components in the same relative proportions as instantly claimed, it would be expected to inherently possess the same chemical and physical properties, such as where in 50 gm of the solid composition is capable of disintegrating in 20 mL of an aqueous liquid in less than about 180 seconds, as per claims 11-13.

2) Claim(s) 1-4, 7-9, 11-13, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desenna et al. (US 6,099,861 cited in IDS).
Desenna et al. teaches an effervescent tablet comprising “a hypochlorite releasing agent” (Abstract).
Desenna et al. teaches a specific embodiment of an effervescent tablet comprising 47% effervescent granules, 24% sodium dichloroisocyanurate, 25% soda ash (sodium carbonate), 1% sodium lauryl sulfate, 3% PEG 8000 (Tablet B, table at col. 4).  
The effervescent granules are a mixture of “52.5% sodium bicarbonate, 41.5% citric acid and 5.5% maltodextrin” (col. 4, lines 25-30).
Here the combination of ~25% sodium bicarbonate from the effervescent granules and the 25% soda ash provides a carbonate total of about 50%. Citric acid makes up about 19.5% of the tablet.

This embodiment is free of microcrystalline cellulose, as per claim 8, and magnesium stearate, as per claim 9, and at least one effervescent acid, i.e. sodium acid pyrophosphate, as per claim 20.
Since the prior art composition contains substantially the same components in the same relative proportions as instantly claimed, it would be expected to inherently possess the same chemical and physical properties, such as where in 50 gm of the solid composition is capable of disintegrating in 20 mL of an aqueous liquid in less than about 180 seconds, as per claims 11-13.

3) Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US 3,936,385, cited in IDS).
Cheng teaches effervescent denture cleaning tablets (Abstract).
Cheng teaches a specific embodiment comprising 9% potassium dichloroisocyanurate and 47.8795% anhydrous sodium carbonate (Example 5 at col. 6). 
This embodiment is free of at least one effervescent acid.
The prior art is anticipatory insofar as it teaches a solid  composition comprising chloride isocyanurate and between about 45% to about 95% by weight of at least one carbonate, free of at least one effervescent acid.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schobel et al. (US 4,552,679 cited in IDS) as applied to claims 1-4, 7, 8, 10-13, 20 above.
Schobel et al. teaches a specific embodiment of a hypochlorite denture cleanser 285g (10%) sodium bicarbonate, 1450g (50%) sodium carbonate for a total of 60% carbonate (see Table 1 at col. 6), which is close enough to the claimed range of about 65% to about 80% to expect the same properties.
alkali metal bicarbonate and an organic acid” . . . “used at about 20 to about 40% (w/w) based on the total weigh to the tablet” (col. 4, lines 37-40).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).
Here a prima facie case of obviousness exists insofar as the claimed range of carbonate overlaps with the prior art range of carbonate.

2) Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desenna et al. (US 6,099,861 cited in IDS) as applied to claims 1-4, 7-9, 11-13, 20 above.
Desenna et al., which is taught above, differs from claims 6 insofar as it does not require sodium acid pyrophosphate.
Desenna et al. teaches use of a “dry mineral acids” such as “sodium pyrophosphate” (col. 5, lines 46-48).
Accordingly, it would have been obvious to a person having ordinary skill in the art to replace the citric acid of Desenna et al. with sodium acid pyrophosphate.



	Schobel et al. teaches denture cleaning tablets having reduced chlorine odor (Abstract), wherein “the term ‘denture’ means all those removable orthodontic appliances such as false teeth, dental plates and bridges” (col. 2, lines 67 to col. 3, line 1).  
	Schobel et al. teaches a specific embodiment of a hypochlorite denture cleanser 190g citric acid, 1450g sodium carbonate, 560g sodium dichloroisocyanurate and 285g sodium bicarbonate, 90g sodium sulfate, 60g EDTA, 240g sodium perborate, 4g magnesium stearate compressed into tablets (Table 1, col. 6).
	Here, the prior art teaches a solid composition comprising a chloride isocyanurate, i.e. 19.35% sodium dichloroisocyanurate, about 45% to about 90% of a carbonate base, i.e. 50% sodium carbonate, and about 0.01% to about 20% of at least one effervescent acid, i.e. 6.5% citric acid.

	Schobel et al. does not teach a kit with an aqueous mouthwash inside a container.

	Papadiochou et al. provides a review of hygiene practices in removable prosthodontics, including dentures.
mouthwashes” (p. 180, Introduction, 2nd paragraph).  

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to combine the tablets of Schobel et al. in a kit with a mouthwash, since mouthwashes are recognized in the art as a suitable cleansing method for denture wearers, as taught by Papadiochou et al. 
Providing a cup, as per claim 15 would have been obvious as a convenient means for imbibing the mouthwash, as opposed to using ones hands.

2) Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halstead, (GB 1,439,462) in view of Mlkvy et al., (US 3,772,431).
Halstead teaches a method of brightening teeth with “an aqueous solution buffered to pH 8 to 12 of . . . an alkali metal and/or an alkaline earth metal of hypochlorite and an amine” (p. 1, lines 26-32).
The tooth brightener solution is obtained “by dissolving one or more solid materials, for example in tablet form, in water” (Id. lines 82-85), wherein the “teeth are then brightened by simply taking a portion of the resulting solution into the mouth as a mouthwash” (p. 1, line 89- p. 2, line 1).
The tablets are effervescent insofar as Halstead teaches, “If any of the materials are provided in tablet form, it is advantageous to add means for causing to increase the rate of dissolution of the tableted material. By way of example, equal amounts of adipic 
Halstead does not teach a concentration range for the acid or bicarbonate or disintegration rate.
Mlkvy et al. teaches effervescent mouthwash tablets, where “[u]pon dissolution a solution is produced which gives a cleansing mouthwash effect” (Abstract). Mlkvy et al. also teaches “it may be aesthetically desirable to add an optical whitener to the basic formula” (col. 5, lines 9-11). 
The effervescence is provided by a combination of “at least one each of a solid acid and a solid basic material which react to produce CO2 when dissolved in water” (col. 2, lines 15-18). Suitable acids include “fumaric, citric, tartaric, etc.” (Id. line19) Suitable bases include “any of the metal carbonates or bicarbonates” (Id. lines 22-25).
Mlkvy et al. teaches a specific example of an effervescent granule comprising 32.4 parts citric acid and 95.4 parts sodium bicarbonate” (col. 2, lines 29-33).  
An embodiment of an effervescent tablet comprises 58.97% effervescent granule (see Table at col. 3, Formula B), which suggests 10.73% citric acid based on the weight of the tablet.  The carbonate may fall within the claimed range of about 45 to about 95% of the tablet, as claimed, insofar as the effervescent agent is “preferably present in an amount by weight ranging from 40% to 80%” (col. 6, lines 30-31).
Concerning dissolution time, Mlkvy et al. teaches, “the tablet will dissolve in water in twenty to thirty seconds” (col. 2, lines 6-7). It is unclear what dissolution time would have been provided by a 50 mg sample of the tablet in 20 mL of an aqueous liquid, but it is apparent that the compositions of Mlkvy et al. dissolve quickly.  Given the teaching 

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to provide about 45% to about 95% of at least one carbonate base and at least one effervescent acid in an amount of about 0.01% to about 20% in the effervescent tablet of Halstead based in its recognized suitability for forming effervescent mouthwash tablets, as taught by Mlkvy et al.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 

Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612